DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination 
The Patent Trial and Appeal Board decision in this application has res judicata, claim preclusion, effect and is the “law of the case” and is thus controlling in this application and any subsequent, related application. 

Response to Amendment
Claims 1-71, 87 and 92 have been canceled.  Claims 77 and 84 have been amended. Claims 72-86, 88-91 and 93-94 are pending. 

Moving the case forward
Clearly define the feature of “MIH_Switch Request message” with details of specific fields described in Figures 3, 4 & 6 in the claims.
(see nonfinal office action, mailed 12/10/2020, paragraph 8, page 4) It appears that, the inventors have extended the prior art feature of “MIH_Switch message”, in 802.21 standards. This new feature of “MIH_Switch Request message” with details of specific fields described in Figures 3, 4 & 6; is not defined in the claims.
The current claims are obvious over the prior art feature of “MIH_Switch message”, in industry standards.

Response to Arguments
It is respectfully requested that, the applicant refer to an office action, by title, mail date, page number, paragraph number and line numbers; instead of stating “Examiner”. E.g. see page 15, of the remarks, line three. Official Actions are not communications amongst individuals. Official Actions are legal records.
37 C.F.R. 1.3   Business to be conducted with decorum and courtesy. Applicants and their attorneys or agents are required to conduct their business with the United States Patent and Trademark Office with decorum and courtesy. E.g. see page 10, of the remarks, second full paragraph, in the middle of the page; page 11, of the remarks, line 4; page 12, of the remarks, second paragraph; page 13, of the remarks, line one and 5-6; page 15, of the remarks, lines seven-eight.

Summary of the applicant’s main argument, on pages 10-17, regarding art rejection:
In claim 72, the mobile node receives, from a network node of a first access network, a media independent handover request message. This message includes (1) a handover command, (2) a target access network list, (3) an execution delay value, (4) a network type, and (5) an identifier.
Uses improper hindsight, using the claim, as a roadmap to combine three dissimilar references, to meet claim 72. See MPEP § 2142; see also Ex parte Shelton (Appeal 2020-001178). 
References do not disclose claim 72. A person of ordinary skill in the art would not combine the references.
Claim 72 requires media independent handover. Ovadia teaches away from media independence. Ovadia teaches 802.16 WIMAX. 
Modify Ovadia as proposed: render Ovadia unsatisfactory for its intended purpose. Ovadia teaches a fast handover by providing context information to a target base station before the handover using WiMAX technology. Modifying Ovadia’s WiMAX technology to operate using media independent 802.21 messages, would make Ovadia unsatisfactory and likely inoperative for its intended WiMAX purpose. 
Ovadia teaches processes for a 802.16 WIMAX fast handover HO. Ovadia, para. 37. To provide this fast HO, the context information for the current connection between the mobile subscriber and serving BS is forwarded to a target BS to pre-provision service for the fast HO to the target BS. Ovadia teaches fast WIMAX handover. Ovadia does not teach media independent handovers MIH. There is no motivation to add MIH handovers to the WiMAX fast handover teachings of Ovadia. 
In the context of a fast WiMAX HO, Ovadia teaches the mobile subscriber may scan
and/or range for base stations.  Scanning is based on a MOB_NBR-ADV mobile
neighbor advertisement message that gives insight into the available neighboring BSs for cell
selection consideration. Ovadia, para. 38. Serving BS may trigger the mobile stations scanning by sending a NBR_ADV Neighbor Advertisement message to the mobile station. Ovadia, para. 39. Scanning allows the mobile station to perform measurements on the neighbors and report those measurements to the network. Ovadia, para 41-42.
Advertising message, as used by Ovadia, does not provides any clue to a mobile station that it is commanded to handover. Ovadia does not handover when receiving the advertisement but instead the mobile performs measurements. 
Ovadia advertisement message lists neighbors to be scanned and/or ranged, but
the advertisement does not represent a media independent handover request message, a
media independent handover request message including (1) a handover command, (2) a target
access network list, (3) an execution delay value, (4) a network type and an identifier for the access networks of the target network access list, and (5) a link action list as required by claim 72. 
Office Action: the invention utilizes a similar technology. Media independent handovers MIHs are fast handovers. Office Action, pages 3 and 4. Applicants disagree. MIH handovers are not fast handovers. See MPEP 2144.03. Invention of claim 72 relates to media independent handovers, and Ovadia is totally dependent and specific to WiMAX. Disagrees: Media Independent Handovers MIH, is an industry standard developed to enable fast handovers. 
In the context of a fast HO, Ovadia teaches a mobile subscriber may scan and/or
range for base stations, and this scanning is based on a MOB_NBR-ADV mobile neighbor
advertisement message that gives insight into the available neighboring BSs for cell selection
consideration. Ovadia, para. 38. Serving BS triggers the mobile stations scanning by sending a NBR_ADV Neighbor Advertisement message to the mobile station. Ovadia, para. 39. This scanning allows the mobile station to perform measurements on the neighbors and report those measurements to the network. Ovadia, para 41-42. Ovadia discloses an advertisement message listing neighbors to be scanned and/or ranged. Advertisement does not represent a media independent handover request message, a media independent handover request message including (1) a handover command, (2) a target access network list, (3) an execution delay value, (4) a network type and an identifier for the access networks of the target network access list, and (5) a link action list.
Ovadia describes an advertisement message. Ovadia does not disclose or suggest claim 72, first clause.  
Dutta teaches a media independent command service MICS including a media independent switch command. Dutta does not disclose or suggest a media independent handover request message including (1) a handover command, (2) a target access network list, (3) an execution delay value, (4) a network type and an identifier for an access network of the target network access list, and (5) a link action list. Dutta does not disclose or suggest claim 72, first clause. 
Disagrees: the invention also utilizes a similar technology. Media independent
handovers MIHs are fast handovers. Media independent handovers MIH, is an industry standard, developed to enable fast handovers. Office Action, page 6, first paragraph. See MPEP 2144.03. On page 10, basis for combining Ovadia and Dutta, providing seamless handover as a user moves across heterogeneous access networks. Ovadia does not teach heterogeneous networks. Ovadia teaches solutions focused on IEEE 802.16 WiMAX. Ovadia regarding WiFi, in paragraph 30, criticizes WiFi as limited. Combining Ovadia and Dutta is not supported by the teachings of Ovadia. 
Harris teaches length of a delay before executing a handover in a media independent handover command service. Harris claim 11. Harris does not disclose adding delay along with other aspects in a message received by the mobile node. Ovadia does not teach heterogeneous network handovers, hence, there would be no reason, only improper hindsight, to add media independent handover features, such as a delay in Harris, to Ovadia. Harris does not disclose or suggest a media independent handover request message including (1) a handover command, (2) a target access network list, (3) an execution delay value, (4) a network type and an identifier for an access network of the target network access list, and (5) a link action list. Harris does not disclose or suggest claim 72, first clause. 

Response:
	It appears that, the applicant is stating: Dutta and Harris teach media independent handover command. Ovadia teaches handover. 
	As seen here, all references are in the field of endeavor of handover.
	Modifying Ovadia utilizing Dutta and Harris, enhances Ovadia handover technology.
	Ovadia does not teach away from handover technology.
	After modification of Ovadia, to enhance Ovadia handover technology, the modification would not change the principle of operation of Ovadia; since Ovadia would still be preforming handovers. 
	After modification of Ovadia, Ovadia would still be preforming handovers. Therefore, Ovadia will continue to operate satisfactorily, for its intended purposes, namely handovers.
	Ovadia teaches two media technologies; and, however, only describing handovers for one medium technology, allows the teachings for further enhancement. 
	Dutta and Harris, both prior art, show that, (for pre-AIA ) at the time that the invention was made, handovers between media technologies were known by persons having ordinary skill in the art. 
	Therefore, enhancement of Ovadia handover technology, utilizing the work done, in the same field, handover technology, by Dutta and Harris, fall within the obviousness rationale, as provided in KSR case law.
In response to applicant's arguments against the references, Ovadia Dutta and Harris, individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, Ovadia Dutta and Harris.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Ovadia, Dutta and Harris are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ovadia, Dutta and Harris are in the field of applicant’s endeavor, namely handover technology.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the KSR rationale originate from the prior art, Ovadia, Dutta and Harris, and knowledge available to one of ordinary skill in the art of handover technology.
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The knowledge, which was within the level of ordinary skill, at the time the claimed invention was made (pre-AIA ), as evidenced by the teachings of Ovadia Dutta and Harris, had been utilized. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 72-86, 88-91 and 93-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ovadia (US 20060111111 A1), in view of Dutta (US 20060276192 A1) and Harris (US 20080026756 A1).

Examiner note: the motivation to combine references, for all dependent claims, is the same as the parent claims. Compact notation has been utilized, in the dependent claims, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

Claim 72. Ovadia teaches a method, comprising: receiving, by a mobile node ([0039] the MSS) and from a network node of a first access network, a media independent handover request message including a handover command, a target access network list, and an execution delay value, wherein the target access network list, comprises information about a plurality of access networks for a handover ([0039] a serving BS may initiate scanning activities by sending a NBR_ADV Neighbor Advertisement message to the MSS. The message informs the MSS of a number of local neighbors from which it might obtain better service) ([0039] the neighbor BSs identified in the MOB-NBR-ADV message), wherein the handover command instructs the mobile node to select, from the target access network list, a new access network for the handover ([0039] The message informs the MSS of a number of local neighbors from which it might obtain better service. Examiner note: the Base Station BS indicating to a mobile node MSS that, there are a number of local neighbors from which it might obtain better service - is the instruction to select a new access network for a handover), wherein the execution delay value indicates a delay for execution of the handover to the new access network, and wherein the media independent handover request message further comprises a network type (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks) and an identifier for a respective one of the plurality of access networks of the target network access list ([0039] the neighbor BSs identified in the message), and a link action list; selecting, by the mobile node ([0039] the MSS) and in response to receiving the media independent handover request message including the handover ([0039] the MSS scans the neighbor BSs identified in the MOB-NBR-ADV message) command, a second access network to perform the handover, wherein the second access network is selected, by the mobile node rather than the network node, from the target access network list ([0040] hand-over begins with a decision for an MSS to hand-over its air interface, service flow, and network attachment from a serving BS to a target BS. The decision may originate at the MSS. Typically, the HO decision will be made based on service criteria, e.g., which BS will provide the best air-interface to the MSS, and BS bandwidth availability considerations); and performing, by the mobile node, the handover from the first access network to the second access network ([0041] the decision is made by an MSS in view of the foregoing scanning operations. In response to a most recent set of measurements obtained in either block 300 or 304, the MSS compares the measured CINR and/or RSSI for the serving BS with other nearby, neighbor, BSs to determine if a hand-over process is warranted. If so, as depicted by a decision block 306, the process proceeds to a block 308 in which the HO process is initiated. Also see Figure 3, block 308 Initiate HO process; Send MOB_MSSHO-REQ message to serving BS).

Ovadia does not explicitly disclose, the underlined features, above, (as explicitly mapped to the invention’s disclosure); namely, a media independent handover, a handover command, execution delay value, the execution delay value indicates a delay for execution of the handover and a link action list.

However, Dutta discloses a media independent handover, a handover command (as explicitly mapped to the invention’s disclosure) ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links) and a link action list ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] when receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a hard handoff from CDMA to WiFi The mobile Handset should be able to support the SUBSCRIBE/NOTIFY mechanism);

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Dutta with Ovadia, the motivation is to provide seamless handoff to a mobile user using a phone capable of operating in both a WiFi or WIMAX network and a CDMA or GSM network, as the user moves across such heterogeneous access networks in both the Internet Protocol IP and non-IP domains.

Ovadia in view of Dutta do not explicitly disclose, (as explicitly mapped to the invention’s disclosure); execution delay value, the execution delay value indicates a delay for execution of the handover.

However, Harris discloses execution delay value, and the execution delay value indicates a delay for execution of the handover (Claim 11: transferring comprises transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover. Claim 15: processor is configured to transfer, by the layer at least as high as Layer 3 to the cell reselection decision function, a MIH_Handover_Init primitive indicating an immediate or a delayed execution of a handover. Claim 23: processor is configured to transfer information comprising an indication of a future time by transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover).

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Harris with Ovadia in view of Dutta, the motivation is to e.g. selectively timing a cell reselection, such that an impact of a cell reselection on an application being executed by the Mobile Station is minimized (e.g. see Abstract of Harris); also see Harris paragraphs [0003] - [0006]:
[0003] as a mobile station MS operates in a wireless communication system, the MS may experience deterioration in radio frequency RF signal conditions or congestion conditions with respect to the communication services provided to the MS by a source base station of a wireless infrastructure. As a result, the MS may decide to perform a cell reselection. During cell reselection, the MS decides to abandon the source cell, that is, the cell serviced by the source base station, and to move to a neighboring, or target, cell, such as a cell serviced by a target base station. [0004] Cell reselections can have a negative impact on application performance and can cause a degradation in user experience. For example, in a break before make handover, there is a period of time when no data is being sent to the MS. By way of another example, in the course of a cell reselection procedure, a significant period of time may elapse after the MS establishes a communication link with a target base station and before a data node detects that the MS has performed a cell reselection. In the meanwhile, the data node may continue sending data packets to the source base station, and via the source base station, to the MS, while the MS has ceased listening to a traffic channel associated with the source base station. As a result, the MS does not receive the data packets conveyed to the source base station subsequent to the MS establishing the communication link with the target base station and such data packets must be reconveyed to the MS via the target base station. [0005] when a user of the MS is executing a time sensitive application, these breaks and delays in data transmissions may have a detrimental impact on the user's experience. For example, such delays may be particularly undesirable when the user is mid-word or mid-sentence during a telephone call or a push-to-talk call, when the user is engaged in a video game via an air interface and the action is immediate, for example, when a ball is near a goal or the user is engaged in heavy combat or a tricky driving scenario, or when the user is engaged in a multi-user video game with another remote gamer and the game involves motion or visual activity. Any delay in data transfer at such moments may frustrate the user and create user dissatisfaction with the application or the service provider. [0006] Therefore, a need exists for a method and apparatus that selects an optimal time for a cell reselection, thereby minimizing the impact of the cell reselection on the user's experience.

Therefore, the combination of Harris with Ovadia in view of Dutta, discloses the combination of the above features.

Claim 73. Ovadia in view of Dutta and Harris teach the method of claim 72, and (In Ovadia) the target access network list comprises a prioritized list of access networks, and wherein the mobile node selects the second access network based on determining that the second access network is a highest priority access network, from the target access network list, that fulfils predefined criteria (e.g. [0040] the HO decision will be made based on service criteria, e.g., which BS will provide the best air-interface to the MSS). 

Claim 74. Ovadia in view of Dutta and Harris teach the method of claim 72, and (In Ovadia, unless otherwise noted) the target access network list ([0039] the neighbor BSs identified in the MOB-NBR-ADV message) is received after receipt of the handover command ([0012] MIH Poll, MIH Scan. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links. In Dutta), and the handover command comprises a delay condition informing the mobile node to wait for another message comprising the target access network list (Examiner note: the Mobile would need to transmit the information, in MIH Poll and MIH Scan, back to the base station; before the base station may issue the access network list).
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.
  
Claim 75. Ovadia in view of Dutta and Harris teach the method of claim 72, and the handover command ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links. In Dutta) comprises a layer two message for handover signaling or the handover command ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links. In Dutta) is carried in layer three transportation ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links. In Dutta). 

Claim 76. Ovadia in view of Dutta and Harris teach the method of claim 72, and (In Ovadia, unless otherwise noted) the network type comprises a respective network type for each of one or more of the plurality of access networks (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks), and the identifier comprises a respective identifier for each of the one or more of the plurality of access networks ([0039] the neighbor BSs identified in the message), and the link action list specifies a suggested action during a handover to each of the one or more of the plurality of access networks ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] Mobile Handset supports MIH to interact with two radio layers, Layer 1 and Layer 2. When receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a hard handoff from CDMA to WiFi The mobile Handset should be able to support the SUBSCRIBE/NOTIFY mechanism required by the MIES. In Dutta).  
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

Claim 77. Ovadia teaches an apparatus ([0039] the MSS), comprising: a receiver configured to receive, from a network node of a first access network, a media independent handover request message including a handover command, a target access network list, and an execution delay value, wherein the target access network list comprises information about a plurality of access networks for a handover ([0039] a serving BS may initiate scanning activities by sending a NBR_ADV Neighbor Advertisement message to the MSS. The message informs the MSS of a number of local neighbors from which it might obtain better service) ([0039] the neighbor BSs identified in the MOB-NBR-ADV message), wherein the handover command instructs the apparatus to select, from the target access network list, a new access network for the handover ([0039] The message informs the MSS of a number of local neighbors from which it might obtain better service. Examiner note: the Base Station BS indicating to a mobile node MSS that, there are a number of local neighbors from which it might obtain better service - is the instruction to select a new access network for a handover), wherein the execution delay value indicates a delay for execution of the handover to the new access network, and wherein the media independent handover request message further comprises the handover command including a network type (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks) and an identifier for a respective one of the plurality of access networks of the target network access list ([0039] the neighbor BSs identified in the message), and a link action list; a selector configured to select, in response to receiving the media independent handover request message including the handover command, a second access network to perform the handover, wherein the second access network is selected, by the selector rather than the network node, from the target access network list ([0040] hand-over begins with a decision for an MSS to hand-over its air interface, service flow, and network attachment from a serving BS to a target BS. The decision may originate at the MSS. Typically, the HO decision will be made based on service criteria, e.g., which BS will provide the best air-interface to the MSS, and BS bandwidth availability considerations); and a performer configured to perform the handover from the first access network to the second access network ([0041] the decision is made by an MSS in view of the foregoing scanning operations. In response to a most recent set of measurements obtained in either block 300 or 304, the MSS compares the measured CINR and/or RSSI for the serving BS with other nearby, neighbor, BSs to determine if a hand-over process is warranted. If so, as depicted by a decision block 306, the process proceeds to a block 308 in which the HO process is initiated. Also see Figure 3, block 308 Initiate HO process; Send MOB_MSSHO-REQ message to serving BS).  

Ovadia does not explicitly disclose, the underlined features, above, (as explicitly mapped to the invention’s disclosure); namely, a media independent handover, a handover command, execution delay value, the execution delay value indicates a delay for execution of the handover and a link action list.

However, Dutta discloses a media independent handover, a handover command (as explicitly mapped to the invention’s disclosure) ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links) and a link action list ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] when receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a hard handoff from CDMA to WiFi The mobile Handset should be able to support the SUBSCRIBE/NOTIFY mechanism);

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Dutta with Ovadia, the motivation is to provide seamless handoff to a mobile user using a phone capable of operating in both a WiFi or WIMAX network and a CDMA or GSM network, as the user moves across such heterogeneous access networks in both the Internet Protocol IP and non-IP domains.

Ovadia in view of Dutta do not explicitly disclose, (as explicitly mapped to the invention’s disclosure); execution delay value, the execution delay value indicates a delay for execution of the handover.

However, Harris discloses execution delay value, and the execution delay value indicates a delay for execution of the handover (Claim 11: transferring comprises transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover. Claim 15: processor is configured to transfer, by the layer at least as high as Layer 3 to the cell reselection decision function, a MIH_Handover_Init primitive indicating an immediate or a delayed execution of a handover. Claim 23: processor is configured to transfer information comprising an indication of a future time by transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover).

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Harris with Ovadia in view of Dutta, the motivation is to e.g. selectively timing a cell reselection, such that an impact of a cell reselection on an application being executed by the Mobile Station is minimized (e.g. see Abstract of Harris); also see Harris paragraphs [0003] - [0006]:
[0003] as a mobile station MS operates in a wireless communication system, the MS may experience deterioration in radio frequency RF signal conditions or congestion conditions with respect to the communication services provided to the MS by a source base station of a wireless infrastructure. As a result, the MS may decide to perform a cell reselection. During cell reselection, the MS decides to abandon the source cell, that is, the cell serviced by the source base station, and to move to a neighboring, or target, cell, such as a cell serviced by a target base station. [0004] Cell reselections can have a negative impact on application performance and can cause a degradation in user experience. For example, in a break before make handover, there is a period of time when no data is being sent to the MS. By way of another example, in the course of a cell reselection procedure, a significant period of time may elapse after the MS establishes a communication link with a target base station and before a data node detects that the MS has performed a cell reselection. In the meanwhile, the data node may continue sending data packets to the source base station, and via the source base station, to the MS, while the MS has ceased listening to a traffic channel associated with the source base station. As a result, the MS does not receive the data packets conveyed to the source base station subsequent to the MS establishing the communication link with the target base station and such data packets must be reconveyed to the MS via the target base station. [0005] when a user of the MS is executing a time sensitive application, these breaks and delays in data transmissions may have a detrimental impact on the user's experience. For example, such delays may be particularly undesirable when the user is mid-word or mid-sentence during a telephone call or a push-to-talk call, when the user is engaged in a video game via an air interface and the action is immediate, for example, when a ball is near a goal or the user is engaged in heavy combat or a tricky driving scenario, or when the user is engaged in a multi-user video game with another remote gamer and the game involves motion or visual activity. Any delay in data transfer at such moments may frustrate the user and create user dissatisfaction with the application or the service provider. [0006] Therefore, a need exists for a method and apparatus that selects an optimal time for a cell reselection, thereby minimizing the impact of the cell reselection on the user's experience.

Therefore, the combination of Harris with Ovadia in view of Dutta, discloses the combination of the above features.

Claim 78. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, and (In Ovadia) the target access network list comprises information associated with services that the second access network is capable of supporting ([0039] the message informs the MSS of a number of local neighbors from which it might obtain better service). 

Claim 79. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, and (In Ovadia, unless otherwise noted) the network type comprises a respective network type for each of one or more of the plurality of access networks (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks), and the identifier comprises a respective identifier for each of the one or more of the plurality of access networks ([0039] the neighbor BSs identified in the message), and the link action list specifies a suggested action during a handover to each of the one or more of the plurality of access networks ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] Mobile Handset supports MIH to interact with two radio layers, Layer 1 and Layer 2. When receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a hard handoff from CDMA to WiFi The mobile Handset should be able to support the SUBSCRIBE/NOTIFY mechanism required by the MIES. In Dutta).  
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

Claim 80. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, and (In Ovadia)  there are multiple instances of the target access network list, each instance being for a distinct target access network list type (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks). 

Claim 81. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, and (In Ovadia) the target access network list comprises a prioritized list of access networks and wherein the apparatus selects the second access network based on determining that the second access network is a highest priority access network, from the target access network list, that fulfils predefined criteria (e.g. [0040] the HO decision will be made based on service criteria, e.g., which BS will provide the best air-interface to the MSS). 

Claim 82. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, and (In Ovadia) the performer is configured to perform the handover after connection to the second access network is established (e.g. [0071] MSS 230 then sends a RNG_REQ ranging message 422 to target BS 208, which returns an RNG_RSP ranging response message 424 to complete the ranging operation, whereupon service is resumed for MSS 230). 

Claim 83. Ovadia in view of Dutta and Harris teach the apparatus of claim 77, (In Ovadia, unless otherwise noted) the receiver ([0041] the decision is made by an MSS in view of the foregoing scanning operations) is configured to receive the target access network list ([0039] the neighbor BSs identified in the MOB-NBR-ADV message) after receipt of the handover command ([0012] MIH Poll, MIH Scan. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links. In Dutta), and the handover command comprises a delay condition informing the apparatus to wait for another message comprising the target access network list (Examiner note: the Mobile would need to transmit the information, in MIH Poll and MIH Scan, back to the base station; before the base station may issue the access network list).
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

Claim 84. Ovadia teaches an apparatus, comprising: in response to a determination that a handover of a mobile node from a first access network is required ([0039] the message informs the MSS of a number of local neighbors from which it might obtain better service. Examiner note: the Base Station BS indicating to a mobile node MSS that, there are a number of local neighbors from which it might obtain better service - is the instruction to select a new access network for a handover), a transmitter configured to transmit, to the mobile node ([0039] the MSS), a media independent handover request message including a handover command, a target access network list, and an execution delay value, wherein the target access network list comprises information about a plurality of access networks ([0039] a serving BS may initiate scanning activities by sending a NBR_ADV Neighbor Advertisement message to the MSS. The message informs the MSS of a number of local neighbors from which it might obtain better service) ([0039] the neighbor BSs identified in the MOB-NBR-ADV message), wherein the handover command instructs the mobile node to select, from the target access network list, a new access network for the handover ([0039] The message informs the MSS of a number of local neighbors from which it might obtain better service. Examiner note: the Base Station BS indicating to a mobile node MSS that, there are a number of local neighbors from which it might obtain better service - is the instruction to select a new access network for a handover), wherein the execution delay value indicates a delay for execution of the handover to the new access network, wherein the media independent handover request message further comprises a network type (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks) and an identifier for a respective one of the plurality of access networks of the target network access list ([0039] the neighbor BSs identified in the message), and a link action list, wherein the transmission of the target access network list enables the mobile node to select, a second access network to perform the handover ([0039] the MSS scans the neighbor BSs identified in the MOB-NBR-ADV message), wherein the second access network selected, by the mobile node rather than the apparatus, from the target access network list ([0040] hand-over begins with a decision for an MSS to hand-over its air interface, service flow, and network attachment from a serving BS to a target BS. The decision may originate at the MSS. Typically, the HO decision will be made based on service criteria, e.g., which BS will provide the best air-interface to the MSS, and BS bandwidth availability considerations), and wherein the transmission of the target access network list enables the mobile node to perform the handover from the first access network to the second access network ([0041] the decision is made by an MSS in view of the foregoing scanning operations. In response to a most recent set of measurements obtained in either block 300 or 304, the MSS compares the measured CINR and/or RSSI for the serving BS with other nearby, neighbor, BSs to determine if a hand-over process is warranted. If so, as depicted by a decision block 306, the process proceeds to a block 308 in which the HO process is initiated. Also see Figure 3, block 308 Initiate HO process; Send MOB_MSSHO-REQ message to serving BS).  

Ovadia does not explicitly disclose, the underlined features, above, (as explicitly mapped to the invention’s disclosure); namely, a media independent handover, a handover command, execution delay value, the execution delay value indicates a delay for execution of the handover and a link action list.

However, Dutta discloses a media independent handover, a handover command (as explicitly mapped to the invention’s disclosure) ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links) and a link action list ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] when receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a hard handoff from CDMA to WiFi The mobile Handset should be able to support the SUBSCRIBE/NOTIFY mechanism);

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Dutta with Ovadia, the motivation is to provide seamless handoff to a mobile user using a phone capable of operating in both a WiFi or WIMAX network and a CDMA or GSM network, as the user moves across such heterogeneous access networks in both the Internet Protocol IP and non-IP domains.

Ovadia in view of Dutta do not explicitly disclose, (as explicitly mapped to the invention’s disclosure); execution delay value, the execution delay value indicates a delay for execution of the handover.

However, Harris discloses execution delay value, and the execution delay value indicates a delay for execution of the handover (Claim 11: transferring comprises transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover. Claim 15: processor is configured to transfer, by the layer at least as high as Layer 3 to the cell reselection decision function, a MIH_Handover_Init primitive indicating an immediate or a delayed execution of a handover. Claim 23: processor is configured to transfer information comprising an indication of a future time by transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover).

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Harris with Ovadia in view of Dutta, the motivation is to e.g. selectively timing a cell reselection, such that an impact of a cell reselection on an application being executed by the Mobile Station is minimized (e.g. see Abstract of Harris); also see Harris paragraphs [0003] - [0006]:
[0003] as a mobile station MS operates in a wireless communication system, the MS may experience deterioration in radio frequency RF signal conditions or congestion conditions with respect to the communication services provided to the MS by a source base station of a wireless infrastructure. As a result, the MS may decide to perform a cell reselection. During cell reselection, the MS decides to abandon the source cell, that is, the cell serviced by the source base station, and to move to a neighboring, or target, cell, such as a cell serviced by a target base station. [0004] Cell reselections can have a negative impact on application performance and can cause a degradation in user experience. For example, in a break before make handover, there is a period of time when no data is being sent to the MS. By way of another example, in the course of a cell reselection procedure, a significant period of time may elapse after the MS establishes a communication link with a target base station and before a data node detects that the MS has performed a cell reselection. In the meanwhile, the data node may continue sending data packets to the source base station, and via the source base station, to the MS, while the MS has ceased listening to a traffic channel associated with the source base station. As a result, the MS does not receive the data packets conveyed to the source base station subsequent to the MS establishing the communication link with the target base station and such data packets must be reconveyed to the MS via the target base station. [0005] when a user of the MS is executing a time sensitive application, these breaks and delays in data transmissions may have a detrimental impact on the user's experience. For example, such delays may be particularly undesirable when the user is mid-word or mid-sentence during a telephone call or a push-to-talk call, when the user is engaged in a video game via an air interface and the action is immediate, for example, when a ball is near a goal or the user is engaged in heavy combat or a tricky driving scenario, or when the user is engaged in a multi-user video game with another remote gamer and the game involves motion or visual activity. Any delay in data transfer at such moments may frustrate the user and create user dissatisfaction with the application or the service provider. [0006] Therefore, a need exists for a method and apparatus that selects an optimal time for a cell reselection, thereby minimizing the impact of the cell reselection on the user's experience.

Therefore, the combination of Harris with Ovadia in view of Dutta, discloses the combination of the above features.

Claim 85. Ovadia in view of Dutta and Harris teach the apparatus of claim 84, and (In Ovadia, unless otherwise noted) the handover command is transmitted ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links. In Dutta) prior to or after detection, by the mobile node, of a need to make a handover to the new access network ([0038] Cell selection refers to the process of an MSS scanning and/or ranging one or more BSs in order to determine suitability, along with other performance considerations, for network connection or hand-over. The MSS may incorporate information acquired from a MOB_NBR-ADV mobile neighbor advertisement message to give insight into the available neighboring BSs for cell selection consideration). 

Claim 86. Ovadia in view of Dutta and Harris teach the apparatus of claim 84, and (In Ovadia) the target access network list comprises an access network list type and other information associated with the target access network list ([0039] the message informs the MSS of a number of local neighbors from which it might obtain better service). 

Claim 88. Ovadia in view of Dutta and Harris teach the apparatus of claim 84, and the handover command ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links. In Dutta) comprises a layer two message for handover signaling or the handover command ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links. In Dutta) is carried in layer three transportation ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links. In Dutta). 

Claim 89. Ovadia in view of Dutta and Harris teach the apparatus of claim 84, and (In Ovadia) the target access network list comprises information associated with services that the new access network is capable of supporting ([0039] the message informs the MSS of a number of local neighbors from which it might obtain better service). 

Claim 90. Ovadia in view of Dutta and Harris teach the apparatus of claim 84, and (In Ovadia, unless otherwise noted) the network type comprises a respective network type for each of one or more of the plurality of access networks (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks), and the identifier comprises a respective identifier for each of the one or more of the plurality of access networks ([0039] the neighbor BSs identified in the message), and the link action list specifies a suggested action during a handover to each of the one or more of the plurality of access networks ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] Mobile Handset supports MIH to interact with two radio layers, Layer 1 and Layer 2. When receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a hard handoff from CDMA to WiFi The mobile Handset should be able to support the SUBSCRIBE/NOTIFY mechanism required by the MIES. In Dutta).  
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

Claim 91. Ovadia discloses a method, comprising:  determining, by a network node, that a handover of a mobile node from a first access network is required ([0039] the message informs the MSS of a number of local neighbors from which it might obtain better service. Examiner note: the Base Station BS indicating to a mobile node MSS that, there are a number of local neighbors from which it might obtain better service - is the instruction to select a new access network for a handover); transmitting, by the network node and to the mobile node ([0039] the MSS), a media independent handover request message including a handover command, a target access network list, and an execution delay value, wherein the target access network list comprises information about a plurality of access networks for a handover ([0039] a serving BS may initiate scanning activities by sending a NBR_ADV Neighbor Advertisement message to the MSS. The message informs the MSS of a number of local neighbors from which it might obtain better service) ([0039] the neighbor BSs identified in the MOB-NBR-ADV message), wherein the handover command instructs the mobile node to select a new access network for the handover ([0039] The message informs the MSS of a number of local neighbors from which it might obtain better service. Examiner note: the Base Station BS indicating to a mobile node MSS that, there are a number of local neighbors from which it might obtain better service - is the instruction to select a new access network for a handover), wherein the execution delay value indicates a delay for execution of the handover to the new access network, and wherein the media independent handover request message further comprises a network type and an identifier for a respective one of the plurality of access networks of the target network access list, and a link action list, wherein the transmission of the target access network list enables the mobile node to select, a second access network to perform the handover ([0039] the MSS scans the neighbor BSs identified in the MOB-NBR-ADV message), wherein the second access network is selected, by the mobile node rather than the network node, from the target access network list ([0040] hand-over begins with a decision for an MSS to hand-over its air interface, service flow, and network attachment from a serving BS to a target BS. The decision may originate at the MSS. Typically, the HO decision will be made based on service criteria, e.g., which BS will provide the best air-interface to the MSS, and BS bandwidth availability considerations), and wherein the transmission of the target access network list enables the mobile node to perform the handover from the first access network to the second access network ([0041] the decision is made by an MSS in view of the foregoing scanning operations. In response to a most recent set of measurements obtained in either block 300 or 304, the MSS compares the measured CINR and/or RSSI for the serving BS with other nearby, neighbor, BSs to determine if a hand-over process is warranted. If so, as depicted by a decision block 306, the process proceeds to a block 308 in which the HO process is initiated. Also see Figure 3, block 308 Initiate HO process; Send MOB_MSSHO-REQ message to serving BS).  

Ovadia does not explicitly disclose, the underlined features, above, (as explicitly mapped to the invention’s disclosure); namely, a media independent handover, a handover command, execution delay value, the execution delay value indicates a delay for execution of the handover and a link action list.

However, Dutta discloses a media independent handover, a handover command (as explicitly mapped to the invention’s disclosure) ([0012] Media Independent Command Service MICS provides higher layers with MICS primitives to control the function of the lower layers. MICS commands are used to gather information about the status of the links, as well as to execute higher layer mobility and connectivity decisions from the lower layers. MIH commands can be both local and remote. Some examples of MICS commands are MIH Poll, MIH Scan, MIH Configure and MIH Switch. The commands instruct an MIH device to poll connected links to learn their most recent status, to scan for newly discovered links, to configure new links and to switch between available links) and a link action list ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] when receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a hard handoff from CDMA to WiFi The mobile Handset should be able to support the SUBSCRIBE/NOTIFY mechanism);

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Dutta with Ovadia, the motivation is to provide seamless handoff to a mobile user using a phone capable of operating in both a WiFi or WIMAX network and a CDMA or GSM network, as the user moves across such heterogeneous access networks in both the Internet Protocol IP and non-IP domains.

Ovadia in view of Dutta do not explicitly disclose, (as explicitly mapped to the invention’s disclosure); execution delay value, the execution delay value indicates a delay for execution of the handover.

However, Harris discloses execution delay value, and the execution delay value indicates a delay for execution of the handover (Claim 11: transferring comprises transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover. Claim 15: processor is configured to transfer, by the layer at least as high as Layer 3 to the cell reselection decision function, a MIH_Handover_Init primitive indicating an immediate or a delayed execution of a handover. Claim 23: processor is configured to transfer information comprising an indication of a future time by transferring a Media Independent Handover Command Service indicating a length of a delay before executing a handover).

(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Harris with Ovadia in view of Dutta, the motivation is to e.g. selectively timing a cell reselection, such that an impact of a cell reselection on an application being executed by the Mobile Station is minimized (e.g. see Abstract of Harris); also see Harris paragraphs [0003] - [0006]:
[0003] as a mobile station MS operates in a wireless communication system, the MS may experience deterioration in radio frequency RF signal conditions or congestion conditions with respect to the communication services provided to the MS by a source base station of a wireless infrastructure. As a result, the MS may decide to perform a cell reselection. During cell reselection, the MS decides to abandon the source cell, that is, the cell serviced by the source base station, and to move to a neighboring, or target, cell, such as a cell serviced by a target base station. [0004] Cell reselections can have a negative impact on application performance and can cause a degradation in user experience. For example, in a break before make handover, there is a period of time when no data is being sent to the MS. By way of another example, in the course of a cell reselection procedure, a significant period of time may elapse after the MS establishes a communication link with a target base station and before a data node detects that the MS has performed a cell reselection. In the meanwhile, the data node may continue sending data packets to the source base station, and via the source base station, to the MS, while the MS has ceased listening to a traffic channel associated with the source base station. As a result, the MS does not receive the data packets conveyed to the source base station subsequent to the MS establishing the communication link with the target base station and such data packets must be reconveyed to the MS via the target base station. [0005] when a user of the MS is executing a time sensitive application, these breaks and delays in data transmissions may have a detrimental impact on the user's experience. For example, such delays may be particularly undesirable when the user is mid-word or mid-sentence during a telephone call or a push-to-talk call, when the user is engaged in a video game via an air interface and the action is immediate, for example, when a ball is near a goal or the user is engaged in heavy combat or a tricky driving scenario, or when the user is engaged in a multi-user video game with another remote gamer and the game involves motion or visual activity. Any delay in data transfer at such moments may frustrate the user and create user dissatisfaction with the application or the service provider. [0006] Therefore, a need exists for a method and apparatus that selects an optimal time for a cell reselection, thereby minimizing the impact of the cell reselection on the user's experience.

Therefore, the combination of Harris with Ovadia in view of Dutta, discloses the combination of the above features.

Claim 93. Ovadia in view of Dutta and Harris teach the method of claim 91, and (In Ovadia, unless otherwise noted) the network type comprises a respective network type for each of one or more of the plurality of access networks (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks), and the identifier comprises a respective identifier for each of the one or more of the plurality of access networks ([0039] the neighbor BSs identified in the message), and the link action list specifies a suggested action during a handover to each of the one or more of the plurality of access networks ([0012] MIH Configure and MIH Switch. The commands instruct an MIH device to configure new links and to switch between available links. [0060] Mobile Handset supports MIH to interact with two radio layers, Layer 1 and Layer 2. When receiving the Handoff message though MIH, it should move to a normal state of transmission. When forcing a hard handoff from CDMA to WiFi The mobile Handset should be able to support the SUBSCRIBE/NOTIFY mechanism required by the MIES. In Dutta).  
Motivation to combine the references, is the same as the parent claim. Compact notation has been utilized, above, wherein when a feature, is attributed to a secondary reference, the primary reference, does not explicitly disclose that feature.

Claim 94. Ovadia in view of Dutta and Harris teach the method of claim 91, and (In Ovadia) there are multiple instances of the target access network list, each instance being for a distinct access network list type (e.g. [0030] WiMAX networks, Wi-Fi IEEE 802.11 networks).

Conclusion
The prior art made of record and is considered pertinent to the patentability of the applicant's claims:

Krishnamurthi (US 20030174667 A1)
Abstract: provides a messaging interface between a Mobile Node (MN) and an Access Router (AR) that enables the registration of MN preferences with a current AR (AR_current) and, when appropriate, the notification of the MN of the discovery of an AR in the proximity of AR_current that matches MN-specified preference criteria. The notifying AR_current may be the one that the MN originally registered its preferences with, or it could be another AR that, due to movement by the MN, has assumed the role of AR_current. In this case the MN preference data set to be transferred from one AR to another in response to the movement of the MN. The presently preferred messaging interface has two main modes of operation. In a first mode of operation, a "Query" mode, the MN explicitly queries AR_current for information descriptive of the capabilities of nearby ARs. AR_current responds to the MN query after examining the information stored in its PNL. In a second mode of operation, an "Event Notification" mode, the MN registers a request with AR_current that AR_current notify the MN whenever an AR satisfying certain criteria is available in the proximity of AR_current. The request registered by the MN may be transferred from one AR to another during handoff of the MN.

Park (US 20060148479 A1)
Abstract: determining an execution time of a VHO between base stations having different wireless interfaces in handoff among IP-based wireless access networks. Computing an execution time period of the VHO using identification information of the base stations, types of handoff protocols, transferring data among the base stations, and transmission/reception mode information of an MT; computing first RSS information using the computed time period, the first RSS information representing an RSS threshold value of a home base station based on which the handoff must be performed before a link from the MT to the home base station is down; and determining the execution time of the handoff, including an initialization process for determining to perform the handoff using the first RSS information and RSS information values of the base stations.

Faccin (US 20060274699 A1)
ABSTRACT: A mechanism or technique is provided for a MIHF to discover the events and the type of information (for the information service) available in another MIHF to be able to subscribe to such events. The mechanism allows one instance of the MIHF to publish (push model) the event it supports and therefore capable to report to another instance of the MIHF (e.g. the first being in the terminal and the second one in the network). Also, the mechanism allows one instance of the MIHF to request (pull model) whether a specific event is supported by another instance of the MIHF (e.g. the first being in the network and the second one in the terminal), or to request the whole list of events supported. In particular, the mechanism includes a method for one media independent handoff function (MIHF) to discover events or a type of information available in another MIHF, wherein the method includes allowing the one MIHF to request either whether a specific event, list of events, type of information or some combination thereof is being supported by another MIHF. The method includes allowing the one MIHF to be able to subscribe to the specific event or to receive the list of events or type of information.

Shaheen (US 20060276190 A1)
ABSTRACT: implementing a handoff between radio access networks (RANs) deployed under different radio access technologies (RATs). A wireless transmit/receive unit (WTRU) is equipped with at least two radio units to support the RATs. Each RAN sends a list of co-located RANs in the coverage area of the RAN to the WTRU. The WTRU stores the list and determines whether handoff criteria is met by one of the co-located RANs. The WTRU then initiates a handoff from a current RAN to a target RAN if the handoff criteria is met by the target RAN. Alternatively, the WTRU may send a measurement report to the current RAN, whereby the current RAN determines whether handoff criteria is met by a selected one of the co-located RANs and initiate a handoff to the selected RAN if the handoff criteria is met.
	Examiner note: As seen above, there are two embodiments; in the first embodiment the WTRU chooses a target RAN; alternatively, in the second embodiment, the current RAN selects the target RAN. 

Cooper (US 20060194582 A1)
ABSTRACT: handover from an active network to a selected one of a plurality of potential other networks. solution concept of implementing a system in which selective handover is possible and in which a list of available other networks provided by an active network can be handled and selection made by a terminal, so that neighbor cell information can be transmitted based on expressed terminal preferences.
Examiner note: As seen above, selection is made by a terminal.

Vikberg (US 20090233601 A1)
Figure 3A: Handover Required message (314) Prior Art: target cell selected by mobile station (MS). 

ZHONG (US 20080304454 A1) teaches: ([0166] Block 523: The MIH user layer on the STA/UE side initiates the handover by sending a MIH switch command, and the STA/UE performs internal operations to prepare for the handover, for example, switching the power state to the power saving mode. [0185] Block 544: The MIH user layer of the STA/UE receives a MIH switch response to indicate that the link handover is completed. [0241] Block 820: The MIH user layer on the STA/UE side initiates the handover by sending a MIH switch command, and the STA/UE performs internal operations to prepare for the handover, for example, switching the power state to the power saving mode. [0257] Block 842: The network interface of the STA/UE connected to the handover destination sends a MIH switch response to the MIH user layer of the STA/UE, indicating that the link handover is completed). 

Rajkotia (US 20050147068 A1), discloses interworking CDMA2000 networks and wireless local area networks; specifically, transmitting a handoff direction message to a first mobile station communicating with the first base station, the handoff direction message capable of causing the first mobile station to access a selected first access point of the WLAN (see abstract, last four lines).

Applicant's amendment necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465